Title: From Thomas Jefferson to the Commanding Officer of the British Force at Portsmouth, 24 March 1781
From: Jefferson, Thomas
To: Officer of the British Force at Portsmouth



Sir
In Council March 24th. 1781

Some of the Citizens of this State taken prisoners when not in Arms and enlarged on parole have reported the Commanding Officer as affirming to them that they should be punished with death if found in Arms. This has given Occasion to the inclosed resolution of the General Assembly of this State. It suffices to observe at present that by the law of nations a breach of parole (even where the validity of the parole is unquestioned) can only be punished by stricter Confinement.
No Usage has permitted the putting to Death a prisoner for this Cause. I would willingly suppose that no British Officer had ever expressed a contrary Purpose. It has however become my Duty to declare that should such a Threat be carried into Execution it will be deemed as putting Prisoners to Death in cold Blood and shall be followed by the Execution of so many British Prisoners in our possession. I trust however that this horrid necessity will not be introduced by you and that you will on the contrary concur with us in endeavouring as far as possible to alleviate the inevitable miseries of war by treating Captives as Humanity and natural honour requires. The event of this Contest will hardly be affected by the fate of a few miserable Captives in war. I have the Honor to be, &c.,

T. J.

 